991 So. 2d 928 (2008)
Kelvin DORTCH, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-2617.
District Court of Appeal of Florida, First District.
August 19, 2008.
Rehearing Denied October 16, 2008.
Kelvin Dortch, Pro Se, for Appellant.
Bill McCollum, Attorney General, and Kathleen Von Hoene, General Counsel for the Department of Corrections, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. Surratt v. Freeman, 924 So. 2d 905 (Fla. 1st DCA 2006).
BARFIELD, KAHN, and BENTON, JJ., concur.